NOTICE

       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other formal
       errors to the attention of the Clerk of the Appellate Courts:
                           303 K Street, Anchorage, Alaska 99501

                                    Fax: (907) 264-0878

                             E-mail: corrections @ akcourts.us



             IN THE COURT OF APPEALS OF THE STATE OF ALASKA

JAMES KEVIN COLEMAN (aka JAMES
KEVIN ALMUDARRIS),                                    Court of Appeals No. A-11909

                                                     Trial Court No. 3AN-12-6523 CR

                            Appellant,
                     v.
                                                               O P I N I O N

STATE OF ALASKA,

                            Appellee.                  No. 2571 — October 13, 2017



              Appeal from the Superior Court, Third Judicial District,
              Anchorage, Stephanie E. Joannides, Judge.

              Appearances: Sharon Barr, Assistant Public Defender, and
              Quinlan Steiner, Public Defender, Anchorage, for the Appellant.
              A. James Klugman, Assistant District Attorney, Anchorage, and
              Craig W. Richards, Attorney General, Juneau, for the Appellee.

              Before: Mannheimer, Chief Judge, Allard, Judge, and Suddock,
              Superior Court Judge. *

              Judge ALLARD.




   *
       Sitting by assignment made pursuant to Article IV, Section 16 of the Alaska
Constitution and Administrative Rule 24(d).
              James Kevin Coleman1 was convicted, following a jury trial, of second-
degree burglary, second-degree theft, and fifth-degree criminal mischief based on
allegations that he broke into a storage shed used by a commercial bike shop and stole
two bicycles.2 Coleman was also convicted of making a false report.3
              On appeal, Coleman challenges his conviction for burglary, arguing that the
bicycle storage shed was too small to qualify as a “building” for purposes of the
burglary statutes. Coleman further contends that there was insufficient evidence that he
was the person who broke into the shed and stole the bicycles, and that the trial court
erred in denying his motion for a new trial based on the weight of the evidence.
Coleman also challenges his conviction for making a false report, arguing that his false
statement to the police did not qualify as a false “report” of a crime under
AS 11.56.800(a)(2).
              For the reasons explained in this opinion, we conclude that the bicycle
storage shed qualified as a “building” as that term is defined in the burglary statutes. We
also conclude that the evidence supporting Coleman’s burglary, theft, and criminal
mischief convictions was legally sufficient, and that the trial court did not err in denying
Coleman’s motion for a new trial. However, we conclude that there was insufficient
evidence to convict Coleman of making a false report, given the nature of his false
statement to the police and the circumstances under which that statement was made.


   1
        The appellant’s legal name appears to be James Kevin Almudarris, and this is
reflected in the judgment. However, his birth name appears to be James Kevin Coleman, and
he was referred to as “James Kevin Coleman” at trial. For the sake of consistency, we will
refer to the appellant as “Coleman.”
   2
       AS 11.46.310(a); AS 11.46.130(a)(1); and former AS 11.46.486(a)(2) (2012),
respectively.
   3
       AS 11.56.800(a)(2).

                                           –2–                                        2571

              Accordingly, we affirmColeman’s convictions for second-degree burglary,
second-degree theft, and fifth-degree criminal mischief, and we reverse his conviction
for making a false report.


       Why we conclude that the bicycle storage shed was large enough to qualify
       as a “building” for purposes of Alaska’s burglary statute
              Under AS 11.46.310(a), a person commits burglary if the person “enters or
remains unlawfully in a building with the intent to commit a crime in the building.”
Alaska Statute 11.81.900(b)(5) defines “building,” in pertinent part, as follows:
              “building,” in addition to its usual meaning, includes any
              propelled vehicle or structure adapted for overnight
              accommodation of persons or for carrying on business[.]
              In the current case, Coleman was convicted of second-degree burglary for
breaking into a shed that was used to store bicycles for a business. The shed was a
permanent wooden structure with four walls, a floor, and a roof; it contained multiple
enclosed storage lockers, secured by individual padlocks. Although the record does not
reveal the exact dimensions of the shed, the evidence presented at trial indicated that the
shed was approximately chest- to shoulder-high, and the shed could contain 20 to 25
bicycles. To enter the shed to retrieve the bicycles, an average-sized person would need
to stoop.
              At trial, the general manager of the bicycle shop testified that the shed was
used to store bicycles that were brought in for repairs. On an average summer work day,
5 to 6 employees would access the shed to retrieve or store bicycles. The manager
testified that employees would typically not need to fully enter the shed to retrieve the
bicycles, but that they would sometimes have to crawl all the way into the shed if they
were having difficulty getting a bicycle out. The entrance to each storage locker in the
shed was kept secured with a padlock and equipped with a break-in alarm.

                                           –3–                                       2571

              On appeal, Coleman argues that the shed did not qualify as a “building” for
purposes of the burglary statute. Coleman contends that, because the crime of burglary
was originally intended to protect dwellings, a structure can only qualify as a “building”
for purposes of the burglary statute if it is either designed for human habitation or large
enough to “comfortably accommodate people moving around” in it. According to
Coleman, because the shed was made to accommodate bicycles and not people, and
because an average-sized person would need to stoop to enter the shed, the shed did not
qualify as a “building,” and his conviction for second-degree burglary must be reversed.
              In response, the State argues that the bicycle storage shed was a building
both in the “usual meaning” of the word and because the shed was a structure that had
been “adapted” for carrying on the bicycle shop’s business — specifically, the storing
and repairing of bicycles. The State concedes, however, that “at some point, a storage
unit [may be] so small that it could not reasonably be considered ‘a structure,’” and as
such, would not be “a building.”
              The issue presented here is, therefore, how large a structure must be in
order to be considered a “building” for purposes of the burglary statute. Because the
statute is ambiguous on this point, we look to the purpose of the legislation and the
legislative history for indications of legislative intent.4
              The definition of “building” codified in AS 11.81.900(b)(5) is derived from
Oregon law.5 Both Alaska and Oregon define “building” broadly, and the two statutory
definitions of “building” are essentially the same. As already set out, the Alaska statute
defines “building” to include “its usual meaning” as well as “any propelled vehicle or


   4
       See Alyeska Pipeline Serv. Co. v. DeShong, 77 P.3d 1227, 1234 (Alaska 2003).
   5
       See Timothy v. State, 90 P.3d 177, 178 (Alaska App. 2004); Austin v. State, 883 P.2d
992, 993 (Alaska App. 1994).

                                            –4–                                      2571

structure adapted for overnight accommodation of persons or for carrying on business.”6
Likewise, under the Oregon statute, “building” is defined “in addition to its ordinary
meaning” as also including “any booth, vehicle, boat, aircraft or other structure adapted
for overnight accommodation of persons or for carrying on business therein.”7
              The legislative history of these statutory definitions indicates that the
Alaska and the Oregon legislatures intended these definitions to be expansive. The
commentary to the tentative draft of Alaska’s 1978 criminal code revision states that the
definition is intended to be “broad enough to include house trailers, mobile field offices,
house boats, vessels and even tents used as dwellings.”8 The commentary to the Oregon
Criminal Code likewise explains that the definition of “building” was expanded from the
“ordinary meaning of the word” so as to also include “those structures and vehicles
which typically contain human beings for extended periods of time, in accordance with
the original and basic rationale of the crime [of burglary]: protection against invasion
of premises likely to terrorize occupants.”9
              Coleman relies heavily on the Oregon commentary for his claim that the
Oregon and Alaska legislatures intended to limit the definition of “building” to only
those vehicles or structures that “typically contain human beings for extended periods
of time.” But neither the plain language of the statute nor the legislative history support
this claim.



   6
       AS 11.81.900(b)(5).
   7
       Or. Rev. Stat. § 164.205(1).
   8
      See Alaska Criminal Code Revision, Tentative Draft, Part III, at 51 (1977) (“Offenses
Against Property”).
   9
      See State v. Scott, 590 P.2d 743, 744 (Or. App. 1979) (quoting Commentary, Proposed
Oregon Criminal Code (1970), § 135 at 143).

                                           –5–                                       2571

                  At common law, the crime of burglary required proof that the defendant
unlawfully entered a human habitation. Burglary was defined as the breaking and
entering of a dwelling at night with the intent to commit a crime therein.10 The common-
law offense of burglary was therefore strictly an offense aimed at protecting the security
of habitation rather than property.11
                  But statutory enactments over the past 60 years have changed and expanded
the common-law definition of the offense. For most jurisdictions, the requirement that
the crime take place at night or that it be directed at a dwelling have disappeared.12
Instead, most states (including Alaska and Oregon) now define burglary simply as
unlawfully entering or remaining in a “building” with the intent to commit a crime
therein.13 The offense is elevated to a higher degree of burglary with increased
punishment if the “building” is a “dwelling” or if the defendant’s conduct poses a
particular danger to people found within the building.14


      10
           See Rollin M. Perkins & Ronald N. Boyce, Criminal Law (3d ed. 1982) at 246, 255­
56.
      11
           Id. at 255-56.
      12
       See, e.g., Alaska Criminal Code Revision, Tentative Draft, Part III, at 55 (1977)
(“Offenses Against Property”) (“The traditional definition of burglary has been gradually
expanded over the years to include acts which would not have been burglary in the common
law sense.”).
      13
       See AS 11.46.310(a); Or. Rev. Stat. § 164.215; see also former AS 11.20.100 (1970)
(differentiating between “burglary of dwelling house” and “burglary not in dwelling house”
and defining the latter as including “a building or part of it, or a booth, tent, railway car,
vessel, boat, or other structure or erection in which property is kept”) (emphasis added).
      14
       See AS 11.46.300(a)(2) (elevating second-degree burglary to first-degree burglary if
the building is a dwelling, if the person is armed with a firearm, if the person causes or
attempts to cause physical injury, or the person uses or threatens to use a dangerous
                                                                             (continued...)

                                             –6–                                        2571

              This transformation is evident in the relevant Oregon caselaw, which has
upheld burglary convictions involving storage sheds and storage containers, even though
they were designed to accommodate property, not people.15 For example, in State v.
Essig, the Oregon Court of Appeals held that a large potato storage shed qualified as a
building under the burglary statute, describing it as a substantial structure and thus a
building within the ordinary meaning of the term.16 Similarly, in State v. Handley, the
Oregon Court of Appeals held that a storage locker in an apartment complex’s carport
qualified as a building.17 In State v. Barker, the court held that “self-contained storage
units” within a commercial storage facility qualified as “buildings,”18 and in State v.
Webb, the court held that a tractor trailer adapted by a business to store goods likewise
qualified as a “building.”19
              Coleman points out that these Oregon cases all involve storage containers
or sheds that are considerably larger than the bicycle storage shed involved in his case.
For example, the potato shed in Essig was large enough to “contain several trucks.”20
Likewise, the tractor trailer in Webb was twenty-five feet long and eight to nine feet wide



   14
       (...continued)
instrument).
   15
       See, e.g., State v. Webb, 324 P.3d 522, 525 (Or. App. 2014); State v. Handley, 843
P.2d 456, 456-57 (Or. App. 1992); State v. Barker, 739 P.2d 1045, 1046-47 (Or. App. 1987);
State v. Essig, 571 P.2d 170, 171 (Or. App. 1977).
   16
        Essig, 571 P.2d at 171.
   17
        Handley, 843 P.2d at 456-57.
   18
        Barker, 739 P.2d at 1046-47.
   19
        Webb, 324 P.3d at 524.
   20
        Essig, 571 P.2d at 171.

                                           –7–                                       2571

(although no height was listed).21 But not all of the Oregon cases involve such large
storage structures. The storage lockers in Handley were only four feet wide, nine feet
long, and seven feet high.22 And the dimensions of the storage unit in Barker were
essentially unknown, although the court noted that it was “large enough for a human
being to enter and move about.”23
              Coleman also relies on State v. Scott,24 a 1979 Oregon Court of Appeals
case in which the court reversed a conviction for burglary of a railway boxcar because
it concluded that the boxcar did not qualify as a “building” for purposes of Oregon’s
burglary statute. In Scott, the court quoted the legislative commentary to Oregon’s
burglary statute, noting that the expanded definition of “building” under the statute was
still intended to comport with “the original and basic rationale for the protection against
invasion of premises likely to terrorize occupants.”25 The court therefore concluded that
the railway boxcar did not fit the expanded definition because there was no evidence
presented at trial that the boxcar had been adapted “for carrying on business therein” or
“for accommodating people overnight” and there was nothing to indicate that the boxcar
was anything other than “a structure on wheels designed for the storage of goods during
their transportation.”26



   21
        Webb, 324 P.3d at 524.
   22
        Handley, 843 P.2d at 456.
   23
        Barker, 739 P.2d at 1047.
   24
        590 P.2d 743 (Or. App. 1979).
   25
        Id. at 744 (quoting Commentary, Proposed Oregon Criminal Code (1970), § 135 at
143).
   26
        Id.

                                           –8–                                       2571

               We conclude that Coleman’s reliance on Scott is misplaced. Subsequent
Oregon Court of Appeals cases have narrowed Scott to its facts, explaining that Scott
involved a movable structure on wheels akin to a vehicle, rather than a stationary
structure that could fit into the ordinary meaning of the term “building.”27 The reasoning
of Scott has also been criticized. In Barker, for example, the Oregon Court of Appeals
rejected the premise that a court must examine the primary uses of the storage units at
issue “to determine whether an unauthorized entry would be likely to terrorize any
human occupants.”28 Instead, the court looked to the “ordinary meaning” of the term
“building,” as evidenced by various dictionary definitions of the term — ultimately
concluding that the storage units at issue qualified as “buildings” in the “ordinary sense
of the word” because they were part of a “roofed and walled structure constructed for
permanent use.”29
               Like the storage units in Barker, the storage shed at issue in Coleman’s case
appears to fit within the dictionary meaning of the term “building.” Black’s Law
Dictionary defines the word “building” as:
               [A] structure designed for habitation, shelter, storage, trade,
               manufacture, religion, business, education, and the like. A
               structure or edifice inclosing a space within its walls, and
               usually, but not necessarily, covered with a roof.30




   27
        See, e.g., Barker, 739 P.2d at 1046-47; Webb, 324 P.3d at 524.

   28
        Barker, 739 P.2d at 1046.

   29
        Id. at 1046-47.

   30
      Black’s Law Dictionary 176 (5th ed. 1979); see also Austin v. State, 883 P.2d 992, 993

(Alaska App. 1994) (citing to this definition and concluding that a freezer was “a building”).

                                            –9–                                        2571

Here, the storage shed was a permanent structure with four walls, a roof, a floor, and a
fixed entry place through which a person could enter the structure in order to store or
retrieve the bicycles placed there by the business.
              Coleman contends that, despite these attributes, the storage shed does not
qualify as a “building” because the entrance was not high enough for an average-sized
person to enter without stooping and it was not big enough for an average-sized person
to move around “comfortably.”
              We agree with Coleman that, as a general matter, a structure that is too
small for a human being to physically enter and occupy with their whole body cannot be
considered a “building” that can be burglarized.           We note that courts in other
jurisdictions have reached a similar conclusion with regard to their burglary statutes.31
              For example, in Paugh v. State, the Wyoming Supreme Court held that a
three-foot display case in a department store was not a “separately secured or occupied
portion” of a building for purposes of Wyoming’s burglary statute because the display
case was “too small to accommodate a human being.”32 The Washington Court of
Appeals similarly held that a police evidence locker that was 10 inches high, 10 inches


   31
       See, e.g., State v. Miller, 954 P.2d 925, 930 (Wash. App. 1998) (noting that “burglary
is ordinarily considered only in the context of a structure large enough to accommodate a
human being”); State v. Deitchler, 876 P.2d 970, 972, n.6 (Wash. App. 1994) (noting that a
structure too small for a human being to live in or do business in is not a ‘building’ or
‘structure’ for purpose of Washington’s burglary statute); Paugh v. State, 9 P.3d 973, 981
(Wyo. 2000) (noting that the Wyoming burglary statute was designed primarily to protect
places where people sleep and also places that a person could occupy). Cf. Iowa Code §
702.12 (defining “occupied structure” for purposes of Iowa’s burglary statute as including
structures where goods are stored and people are not present but excluding boxes, safes, or
other objects which are “too small or not designed to allow a person to physically enter or
occupy it”).
   32
        Paugh, 9 P.3d at 981.

                                           – 10 –                                      2571

wide, and 2 feet deep was too small to qualify as a “building” under Washington’s
burglary statute.33 Coin boxes at a car wash have likewise been found to be too small to
qualify as a “building,”34 as have soft drink vending machines,35 and a large tool box on
wheels.36
               But these cases all involve containers that are significantly smaller than the
storage shed at issue in Coleman’s case. Here, the trial testimony indicated that the
bicycle shop’s storage shed was designed to be wide enough, long enough, and tall
enough — approximately chest- to shoulder-high — to allow an average-sized person
to enter the shed and move about, albeit not necessarily for an extended period of time
and not necessarily entirely comfortably. Indeed, the testimony at trial established that
human beings did, at times, fully enter the shed to retrieve the bicycles stored inside.
               Given these circumstances, and given that the shed otherwise exhibited all
of the attributes associated with the term “building” in the usual meaning of the term, we
conclude that the storage shed at issue here qualified as a “building” for purposes of
Alaska’s second-degree burglary statute. We therefore reject Coleman’s claim that the
evidence was insufficient to support his conviction for second-degree burglary on this
ground.




   33
        Deitchler, 876 P.2d at 971.

   34
        Miller, 954 P.2d at 930.

   35
        State v. Bybee, 781 P.2d 316, 318 (N.M. App. 1989). 

   36
        People v. Knight, 204 Cal. App. 3d 1420, 1424 (Cal. App. 1988).


                                           – 11 –                                      2571

       Why we conclude that the evidence was insufficient to support Coleman’s
       conviction for making a false report
               Alaska Statute 11.56.800(a)(2) provides, in relevant part, that “[a] person
commits the crime of false ... report if the person knowingly ... makes a false report to
a peace officer that a crime has occurred or is about to occur.” In the present case,
Coleman was charged with making a false report based on the fact that, when Coleman
was stopped by the police and questioned about why he was in the area, Coleman falsely
claimed that he was in the area because he was chasing his van, which he falsely said had
been stolen.
               The evidence at trial established that the police responded to the burglary
alarm at the bicycle shop around 4:00 a.m. After arriving at the scene, the police found
two bicycles from the bicycle shop on the ground nearby. In the vicinity, the police also
discovered Coleman’s van, which was “high-centered” on a cement pillar in the parking
lot.
               The police also saw a man (later determined to be Coleman) trying to leave
the scene in a taxi cab. One of the officers stopped the taxi and questioned Coleman,
who was in the back seat of the cab, sweating profusely. When the officer asked
Coleman why he was in the area, Coleman told a confusing story about his van being
stolen and chasing the stolen van on his bicycle. Coleman could not explain why he was
in a taxi cab or why he was leaving his van behind. Coleman also could not explain
where the bicycle he had used to chase the van was. When the officer asked Coleman
why he had not called to report the stolen van to the police, Coleman said that the police
“handle things differently” and that he would “take care of it himself.”
               At trial, the officer testified that Coleman was clearly nervous during the
police questioning and that his explanation for his presence at the scene made no sense
and was not believable. Based on their suspicions that Coleman was responsible for the

                                          – 12 –                                    2571

burglary, the police arrested Coleman. Following his arrest, the keys to Coleman’s
“stolen” van were found in Coleman’s pocket.
              Coleman testified in his own defense at trial, denying any involvement in
or knowledge of the burglary. He claimed that he had been driving his van on his way
to buy a couch when he took a wrong turn and ended up high-centering his van in the
parking lot of the strip mall. When the police arrived in the area, he thought that they
could have been called because the high-centering had made a lot of noise. Coleman
admitted that his van had not been stolen, and he asserted that he lied to the police about
his van being stolen and chasing his van on his bicycle because his license was
suspended and he did not want to get in trouble for driving his van. The jury
subsequently convicted Coleman of making a false report under AS 11.56.800(a)(2).
              On appeal, Coleman argues that his false statement about chasing his stolen
van did not qualify as a false “report” of a crime under AS 11.56.800(a)(2) because it
was made only in response to police questioning and it was not believed or acted on by
the police. Coleman contends that “report” in this context requires “a formal disclosure
with the concomitant expectation that the police will take action on the information.”
              Coleman’s claim requires us to construe the meaning of making a false
report under AS 11.56.800(a)(2). When we construe the meaning of a statute, we
consider the statute’s language, its purpose, and its legislative history in an attempt to
give effect to the legislature’s intent.37
              Here, the plain language of AS 11.56.800(a) suggests that there is a
distinction between giving “false information” and making “a false report.”




   37
        Alyeska Pipeline, 77 P.3d at 1234.

                                             – 13 –                                  2571

              Under subsection (a)(1) of AS 11.56.800, it is a crime to “give[] false
information to a peace officer ... with the intent of implicating another in an offense.”38
The same subsection also criminalizes “giv[ing] false information” concerning one’s
identity during an arrest or a criminal investigation.39 Similarly, under subsection (a)(5),
it is a crime to “give[] false information” to a public employee relating to a person’s
eligibility for a permanent fund dividend.40
              In contrast, subsection (a)(2) makes it a crime to “make[] a false report to
a peace officer that a crime has occurred or is about to occur.”41 Likewise, subsection
(a)(3) of the statute criminalizes “mak[ing] a false report” or “giv[ing] a false alarm” that
a fire or other occurrence imminently dangerous to life or property has occurred or is
about to occur.42 And under subsection (a)(4) of the statute, it is a crime to “make[] a
false report” to the Department of Natural Resources concerning the condition of a dam
or reservoir.43
              Because two subsections of the statute make it a crime to give “false
information,” while the other three subsections of the statute declare that it is crime to
make a “false report” or to give a “false alarm,” we are to presume that the legislature




   38
        AS 11.56.800(a)(1).
   39
        Id.
   40
        AS 11.56.800(a)(5).
   41
        AS 11.56.800(a)(2).
   42
        AS 11.56.800(a)(3).
   43
        AS 11.56.800(a)(4).

                                           – 14 –                                      2571

meant something different by these phrases.44 That is, we should presume that giving
“false information” does not mean exactly the same thing as making a “false report.”
              And, in fact, when we examine the different subsections that use the same
language, they appear to share a common characteristic: subsections (a)(1) and (a)(5)
involve situations that are more passive — the person is giving false information to the
authorities that may mislead them about a certain fact or circumstance. In contrast,
subsections (a)(2), (a)(3), and (a)(4) involve situations that are more active — the person
is making a false report about an occurrence that requires immediate action on the part
of the authorities. In other words, making a false report contemplates that the person is
doing more than just passively giving a false statement to the authorities. Instead, the
person is directly engaging with the authorities and summoning them to take some
immediate action based on the person’s false claim.
              The plain language of the statute therefore tends to support Coleman’s
contention that his false statement about his van being stolen did not constitute making
a false report under AS 11.56.800(a)(2). The record makes clear that Coleman did not
initiate the contact with the police; instead, he was contacted by the police, and he was
responding to their questions about why he was in the area. In addition, although
Coleman’s explanation included a false statement that his van had been stolen, it was
clear to the police that Coleman was not asking the police to take any action in response
to this false statement. Indeed, Coleman was adamant that he had not reported the stolen
van to the police, he did not want the police involved, and he would “take care of it
himself.”


   44
        See Johnson v. State, 380 P.3d 653, 656 (Alaska 2016) (We “presume that the
legislature intended every word, sentence, or provision of a statute to have some purpose,
force, and effect, and that no words or provisions are superfluous”) (internal citations
omitted).

                                          – 15 –                                     2571

              Coleman’s argument on appeal is also supported by the legislative history
for AS 11.56.800(a)(2). There is relatively little legislative history available for the
offense of making a false report. But the legislative history that does exist suggests that
the legislature’s primary concern was that law enforcement resources would be expended
on investigating reports of crimes that the person knew to be false when they made the
report. The published legislative commentary to AS 11.56.800(a)(2) explains that a
person is subject to criminal penalties for making a false report of a crime “because of
the likelihood that substantial amounts of law enforcement resources will be misapplied
in investigating the report.”45 Similarly, the Senate Judiciary Committee’s discussion of
the offense focused on the fact that “dispatching a police officer or several police officers
on a long goose chase is a fairly serious offense.”46 For example, Senator Clem Tillion
explained that the offense was intended to address the kind of situation where “a person
say[s] somebody has been killed, [and] officers proceed to the scene and find someone
laughing at them.”47
              The Model Penal Code, from which AS 11.56.800(a)(2) is derived, also
lends support to Coleman’s claim that making a false report implies that the police are
being asked, or could be expected, to take action on the false report.                  Like
AS 11.56.800(a)(2), Section 241.5 of the Model Penal Code makes it an offense to
“report[] to law enforcement authorities an offense or other incident within their concern
knowing that it did not occur.”48 The Commentary to this provision explains that, as


   45
      Commentary to Alaska’s Revised Criminal Code, Senate Journal Supp. No. 47 at 88,
1978 Senate Journal 1399.
   46
        Minutes of Senate Judiciary Comm., House Bill 661, 0:30:24-0:31:16 (May 1, 1978).
   47
        Id.
   48
        Model Penal Code § 241.5(2), False Reports to Law Enforcement Authorities.

                                           – 16 –                                      2571

originally drafted, § 241.5 “required proof that the actor ‘cause[d] a law enforcement
officer to act in reliance on the false information.’”49 But the Model Penal Code drafters
later eliminated this requirement because of “the awkwardness of the causation inquiry,”
and because “false information of the sort covered [by this section] is likely to lead to
some police action and reliance thereon.”50 The Model Penal Code commentary
therefore supports the conclusion that it is crime to make a false report of a crime
because of the likelihood that the police will take some action in response to the sort of
information that would be included in such a “report.”
              On appeal, Coleman suggests that the offense should be strictly limited to
circumstances where the State can prove that the defendant subjectively intended the
police to take action on the false report, or circumstances where the State can prove that
the police actually did take action based on the false report. We disagree. The legislative
history of AS 11.56.800(a)(2) and the Model Penal Code commentary refer only to the
“likelihood” that the defendant’s act of falsely reporting a crime to the police will result
in wasted law enforcement resources. They do not actually suggest that the State must
prove that law enforcement resources were wasted in order to convict the defendant of
making a false report. Nor do they suggest that the State has to prove that the defendant
subjectively intended the police to take action and expend resources on the false report.
              Coleman points out that there are some jurisdictions that include this type
of subjective intent in their definition of this crime. Under Minnesota law, for example,
a person is guilty of falsely reporting a crime only if the person knows that the report is



   49
       American Law Institute, Model Penal Code and Commentaries (1980), Part II, §
241.5, at 162.
   50
        Id.


                                           – 17 –                                     2571

false and “intend[s] that the officer shall act in reliance upon it.”51 Nebraska law likewise
requires “an intent to instigate an investigation of an alleged criminal matter.”52 And
Missouri law recognizes a statutory defense for persons who retracted their false report
“before the law enforcement officer or any other person took substantial action in
reliance thereon.”53
              However, AS 11.56.800(a)(2) does not include this type of subjective intent
element, and we are unwilling to read such a requirement into the statute without clear
legislative history indicating that this was the legislature’s intent.54 We are also
unwilling to adopt Coleman’s other bright-line proposals for this offense — specifically,
his suggestion that the statute should only apply when the person has formally filed the
false report, or when the person is responsible for initiating the contact with the police
and summoning them to the scene. We agree that such circumstances are relevant
considerations when determining whether a false statement about a crime constitutes a
“false report” under the statute. But we do not agree that those circumstances represent
the only ways that a person can commit the crime of making a false report under Alaska
law.
              Instead, we conclude that the crime of making a false report of a crime
requires the State to prove that the person knowingly made a false statement to the police
that “a crime had occurred or was about to occur” under circumstances that objectively


   51
        Minn. Stat. § 609.505.
   52
        Neb. Rev. St. § 28-907(1)(a).
   53
        Mo. Rev. Stat. § 575.080(2).
   54
        See State v. Fyfe, 370 P.3d 1092, 1094-95 (Alaska 2016) (explaining that, under
Alaska’s sliding scale approach to statutory interpretation, “the plainer the statutory language
is, the more convincing the evidence of contrary legislative purpose or intent must be”).


                                            – 18 –                                        2571

created a reasonable likelihood that the police would act on the false claim and expend
law enforcement resources doing so.
                Applying these requirements to Coleman’s case, we conclude that the
evidence at trial was insufficient to establish that Coleman’s false statement about his van
being stolen qualified as a “false report” under AS 11.56.800(a)(2), even viewing the
evidence in the light most favorable to upholding the jury’s verdict.55 Here, the
undisputed evidence at trial showed that, in response to police questioning, Coleman
made a confusing statement about chasing his stolen van in an attempt to explain his
presence at the scene of the recent burglary. Coleman’s statement about his purportedly
stolen van did not include any details or provide the type of information that the police
would need to investigate such a claim. Moreover, Coleman made clear that he was not
seeking any police assistance with regard to the stolen van or expecting the police to
investigate the alleged crime. In fact, Coleman directly told the police that he did not
want any police involvement in the theft of his van, and he insisted that he would “take
care of it himself.” It was also undisputed that the police did not believe anything
Coleman told them, and the police did not respond to his false claim about chasing his
stolen van as though it were an actual report of a crime that would need to be
investigated.
                Thus, given the nature of Coleman’s false statement about his van having
been stolen, and the circumstances under which it was made, we conclude that the




   55
        See Johnson v. State, 188 P.3d 700, 702 (Alaska App. 2008) (“When a defendant
challenges the sufficiency of the evidence to support a criminal conviction, an appellate court
is obliged to view the evidence, and all reasonable inferences to be drawn from that evidence,
in the light most favorable to upholding ... the verdict.”).


                                            – 19 –                                       2571

evidence was insufficient as a matter of law to establish the crime of making a false
report under AS 11.56.800(a)(2).


        Coleman’s other arguments
              Coleman also argues that there was insufficient evidence presented at trial
that he was the person who committed the burglary, theft, and criminal mischief. When
we review a claim of insufficient evidence, we must view the evidence, and all
reasonable inferences to be drawn therefrom, in the light most favorable to the jury’s
verdict.56 We then determine whether the evidence, viewed in that light, was sufficient
for a reasonable juror to find each element of the crime proved beyond a reasonable
doubt.57
              Here, eight to nine minutes after an alarm was triggered on one of the
bicycle sheds, Anchorage police officers responded to the scene. The officers noticed
that the door to one of the sheds had been forced open, and there were two bicycles on
the ground nearby. The officers noticed a van in the vicinity — later identified as
belonging to Coleman — “high-centered” on a cement pillar.
              One of the officers then saw Coleman “running or jogging toward what
looked to be ... a taxi” in the parking lot of a nearby gas station. The officer stopped the
taxi and made contact with Coleman, who was by then in the back seat. When asked
why he was in the area, Coleman stated that he had been chasing his van — which he
claimed to have been stolen from his home — on a bicycle. Coleman later admitted that




   56
        See Johnson, 188 P.3d at 702.
   57
        Id.


                                          – 20 –                                      2571

this was untrue. And Coleman could not explain why, having located his stolen van, he
was now leaving the area in a taxi.
              When the police directed a dog to track from the shed, the dog led the
police from the shed to the location where the two bicycles were found, then to
Coleman’s van, and eventually to the gas station where Coleman had entered the taxi.
              Coleman argues that this circumstantial evidence tying him to the shed was
“merely speculative.” He also argues that the evidence from the tracking dog was not
credible.
              But Coleman’s argument rests on viewing the evidence in the light most
favorable to himself. As explained above, we must view the evidence in the light most
favorable to the jury’s verdict. We have reviewed the record, and we conclude that the
evidence was sufficient for a reasonable juror to find that Coleman was the person who
committed the charged crimes.
              Coleman also challenges the denial of his motion for a new trial on similar
grounds. According to Coleman, “the evidence preponderates heavily against the
verdicts.” Coleman thus argues that the trial court abused its discretion in denying his
motion for a new trial.
              We review a trial court’s denial of a motion for a new trial under an abuse
of discretion standard.58 When deciding a motion for a new trial, the trial judge does not
“defer to the jury’s assessments of witness credibility or the weight of the evidence;
rather, the judge must reach their own independent assessment of the evidence.”59 But




   58
        Sawyer v. State, 244 P.3d 1130, 1137 (Alaska App. 2011).
   59
Taylor v. State, 262 P.3d 232, 233 (Alaska App. 2011).


                                          – 21 –                                    2571

a judge should grant a new trial only when the evidence supporting the conviction is “so
slight and unconvincing as to make the verdict plainly unreasonable and unjust.”60
               Here, as explained previously, ample evidence was presented at trial to
support the jury’s verdict. We thus conclude that the trial court did not abuse its
discretion in denying Coleman’s motion for a new trial.


        Conclusion
               We REVERSE Coleman’s conviction for making a false report under
AS 11.56.800(a)(2) and remand this case to the superior court for re-sentencing, as
appropriate. We otherwise AFFIRM the judgment of the superior court.




   60
        Id. at 234 (internal citations omitted).


                                             – 22 –                                2571